McAULIFFE, Judge,
concurring in part and dissenting in part.
I join in the Court’s opinion except for the determination that the defendant is entitled to a new trial without any further inquiry to determine whether nondisclosure of the confidential informant prejudiced the defendant in any way. In Warrick v. State, 326 Md. 696, 713, 607 A.2d 24 (1992), we said:
It would, of course, serve no useful purpose to afford Warrick a new trial if, on remand, he is unable to demonstrate that he is entitled to the name of the informant. Nor should he be given a new trial if the State, following an in camera examination of the informant, is able to prove that the defendant was not prejudiced and that nondisclosure did not “impact on the fairness of the trial.” See Robert George Williams v. State of Maryland, 326 Md. 367, 382, 605 A.2d 103, 110 (1992).
The State should be given an opportunity to produce the confidential informant, if it so elects, and to attempt to prove that the defendant was not prejudiced by the earlier nondisclosure.
Chief Judge MURPHY and Judge KARWACKI join in this opinion.